Exhibit 10.2

EXECUTION VERSION

 

 

 

SECURITY AGREEMENT

By

JOSEPH T. RYERSON & SON, INC.

and

THE PLEDGORS PARTY HERETO

and

BANK OF AMERICA, N.A.,

as Collateral Agent

 

 

Dated as of July 24, 2015

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

PREAMBLE

       1   

RECITALS

       1   

AGREEMENT

       1    ARTICLE I    DEFINITIONS AND INTERPRETATION   

SECTION 1.1.

  Definitions      2   

SECTION 1.2.

  Interpretation      8   

SECTION 1.3.

  Resolution of Drafting Ambiguities      8   

SECTION 1.4.

  Perfection Certificate      8    ARTICLE II    GRANT OF SECURITY AND SECURED
OBLIGATIONS   

SECTION 2.1.

  Grant of Security Interest      8   

SECTION 2.2.

  Filings      9    ARTICLE III    PERFECTION; SUPPLEMENTS; FURTHER   
ASSURANCES; USE OF PLEDGED COLLATERAL   

SECTION 3.1.

  [Reserved]      10   

SECTION 3.2.

  [Reserved]      10   

SECTION 3.3.

  Financing Statements and Other Filings; Maintenance of Perfected Security
Interest      10   

SECTION 3.4.

  Other Actions      10   

SECTION 3.5.

  Joinder of Additional Pledgors      13   

SECTION 3.6.

  Supplements; Further Assurances      13    ARTICLE IV    REPRESENTATIONS,
WARRANTIES AND COVENANTS   

SECTION 4.1.

  Title      14   

SECTION 4.2.

  Validity of Security Interest      14   

SECTION 4.3.

  Defense of Claims; Transferability of Pledged Collateral      14   

SECTION 4.4.

  Other Financing Statements      15   

 

-i-



--------------------------------------------------------------------------------

         Page  

SECTION 4.5.

  [Reserved]      15   

SECTION 4.6.

  [Reserved]      15   

SECTION 4.7.

  Consents, etc.      15   

SECTION 4.8.

  Pledged Collateral      15   

SECTION 4.9.

  Insurance      15   

SECTION 4.10.

  Chief Executive Office; Change of Name; Jurisdiction of Organization      16
   ARTICLE V    [RESERVED]    ARTICLE VI    [RESERVED]    ARTICLE VII    CERTAIN
PROVISIONS CONCERNING RECEIVABLES   

SECTION 7.1.

  Maintenance of Records      16   

SECTION 7.2.

  Legend      17   

SECTION 7.3.

  Modification of Terms, etc.      17   

SECTION 7.4.

  Collection      17    ARTICLE VIII    TRANSFERS   

SECTION 8.1.

  Transfers of Pledged Collateral      17    ARTICLE IX    [RESERVED]    ARTICLE
X    REMEDIES   

SECTION 10.1.

  Remedies      18   

SECTION 10.2.

  Notice of Sale      20   

SECTION 10.3.

  Waiver of Notice and Claims      20   

SECTION 10.4.

  [Reserved]      20   

SECTION 10.5.

  No Waiver; Cumulative Remedies      20   

 

-ii-



--------------------------------------------------------------------------------

         Page   ARTICLE XI    APPLICATION OF PROCEEDS   

SECTION 11.1.

  Application of Proceeds      21    ARTICLE XII    MISCELLANEOUS   

SECTION 12.1.

  Concerning Collateral Agent      21   

SECTION 12.2.

  Collateral Agent May Perform; Collateral Agent Appointed Attorney-in-Fact     
25   

SECTION 12.3.

  Continuing Security Interest; Assignment      25   

SECTION 12.4.

  Termination; Release      26   

SECTION 12.5.

  Modification in Writing      26   

SECTION 12.6.

  Notices      27   

SECTION 12.7.

  Governing Law; Submission to Jurisdiction; Venue; Waiver of Jury Trial      27
  

SECTION 12.8.

  Severability of Provisions      27   

SECTION 12.9.

  Execution in Counterparts      27   

SECTION 12.10.

  Business Days      27   

SECTION 12.11.

  No Credit for Payment of Taxes or Imposition      27   

SECTION 12.12.

  No Claims Against Collateral Agent      27   

SECTION 12.13.

  No Release      28   

SECTION 12.14.

  Obligations Absolute      28   

SECTION 12.15.

  Jury Trial Waiver      29   

SECTION 12.16.

  China Facility Intercreditor Agreement      29   

SIGNATURES

       S-1    EXHIBIT 1   Form of Joinder Agreement   

Schedule 1

  Commercial Tort Claims   

 

-iii-



--------------------------------------------------------------------------------

SECURITY AGREEMENT

This SECURITY AGREEMENT dated as of July 24, 2015 (as amended, amended and
restated, supplemented or otherwise modified from time to time in accordance
with the provisions hereof, this “Agreement”) made by RYERSON HOLDING
CORPORATION, a Delaware corporation (“Holdings”), JOSEPH T. RYERSON & SON, INC.,
a Delaware corporation (“Ryerson”), and the Domestic Subsidiaries of Ryerson
from to time to time party hereto in their capacities as pledgors, assignors and
debtors hereunder (together with any successors in such capacities, (such
Domestic Subsidiaries, the “Subsidiary Pledgors”) in favor of BANK OF AMERICA,
N.A., in its capacity as Collateral Agent, as pledgee, assignee and secured
party (in such capacities and together with any successors in such capacities,
the “Collateral Agent”) for the benefit of the Secured Parties (as hereinafter
defined). The Subsidiary Pledgors, together with Ryerson, are referred to herein
as the “Pledgors.”

R E C I T A L S :

A. Reference is made to the Credit Agreement dated as of July 24, 2015 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among Holdings, Ryerson, the Subsidiaries of
Ryerson party thereto as Borrowers (the “Borrowers”), and each lender from time
to time party thereto. The Lenders have agreed to extend credit to the Borrowers
subject to the terms and conditions set forth in the Credit Agreement.

B. Each of the Pledgors will receive substantial benefits from the execution,
delivery and performance of the obligations under the Credit Agreement and each
is, therefore, willing to enter into this Agreement.

C. This Agreement is given by each Pledgor in favor of the Collateral Agent for
the benefit of the Secured Parties to secure the payment and performance of all
of the Secured Obligations (as defined below).

D. It is a condition to the initial extensions under the Credit Agreement that
each Pledgor execute and deliver the applicable Security Documents, including
this Agreement.

A G R E E M E N T :

NOW THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Holdings, each Pledgor and the Collateral Agent hereby agree as
follows:

 

-1-



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS AND INTERPRETATION

SECTION 1.1. Definitions.

(a) Unless otherwise defined herein or in the Credit Agreement, capitalized
terms used herein that are defined in the UCC shall have the meanings assigned
to them in the UCC; provided that in any event, the following terms shall have
the meanings assigned to them in the UCC:

“Bank”; “Chattel Paper”; “Deposit Accounts”, “Documents”; “Electronic Chattel
Paper”; “Inventory”; “Letter-of-Credit Rights”; “Money”; “Payment Intangibles”;
“Proceeds”; “Records”; “Supporting Obligations”; and “Tangible Chattel Paper.”

(b) Terms used but not otherwise defined herein that are defined in the Credit
Agreement shall have the meanings given to them in the Credit Agreement.

(c) The following terms shall have the following meanings:

“Account Debtor” shall mean each person who is obligated on a Receivable or
Supporting Obligation related thereto.

“Accounts” shall mean all accounts (as defined in the UCC), other than any such
Accounts resulting from the sale or disposition of Notes Collateral.

“China Facility Guarantees” shall mean the Shanghai China Facility Guarantee
and/or the Hong Kong China Facility Guarantee, as the context may require.

“China Facility Lenders” shall mean the Shanghai China Facility Lender and/or
the Hong Kong China Facility Lender, as the context may require.

“Collateral Agent” shall have the meaning assigned to such term in the Preamble
hereof.

“Collateral Support” shall mean all property (real or personal) assigned,
hypothecated or otherwise securing any Pledged Collateral and shall include any
security agreement or other agreement granting a lien or security interest in
such real or personal property.

“Commercial Tort Claim” shall mean any Commercial Tort Claim, as defined in the
UCC that has been asserted in judicial proceedings.

“Control” shall mean in the case of each Deposit Account, “control,” as such
term is defined in Section 9-104 of the UCC.

 

-2-



--------------------------------------------------------------------------------

“Credit Agreement” shall have the meaning assigned to such term in Recital A
hereof.

“Deposit Account Control Agreement” shall mean a control agreement in a form
that is reasonably satisfactory to the Collateral Agent establishing the
Collateral Agent’s Control with respect to any Deposit Account.

“Event of Default” shall mean any Event of Default under the Credit Agreement or
any event of default under any China Facility.

“Excluded Collateral” shall mean

(a) any permit, license, contract or other asset issued by a Governmental
Authority to any Pledgor or any contract or other agreement to which any Pledgor
is a party, in each case, only to the extent and for so long as the terms of
such permit, license, contract or other asset issued by a Governmental Authority
to any Pledgor of such contract or other agreement or any Requirement of Law
applicable thereto, validly prohibit the creation by such Pledgor of a security
interest in such permit, license or agreement in favor of the Collateral Agent
(after giving effect to Sections 9-406(d), 9-407(a), 9-408(a) or 9-409 of the
UCC (or any successor provision or provisions) or any other applicable law
(including the Bankruptcy Code) or principles of equity);

(b) assets of the Pledgors located outside of the United States to the extent a
lien in such assets cannot be created and perfected under United States federal
law or the laws of any state;

(c) any Pledged Collateral as to which the Collateral Agent has determined in
its sole discretion that the collateral value thereof is insufficient to justify
the difficulty, time and/or expense of obtaining a perfected security interest
therein;

(d) the Collateral Account (as such term is defined in the Secured Notes
Indenture) to the extent containing solely the proceeds of Non-Intercreditor
Collateral (as defined in the Intercreditor Agreement);

(e) any Receivables resulting from the sale or disposition of Notes Collateral;

(f) assets subject to a Permitted Lien securing purchase money indebtedness or
Capitalized Lease Obligations permitted to be incurred under the Credit
Agreement to the extent the agreement governing such purchase money indebtedness
or Capitalized Lease Obligations prohibit granting a security interest in such
assets;

(g) motor vehicles and other assets subject to certificates of title (except to
the extent perfection can be accomplished through the filing of UCC-1 financing
statements);

 

-3-



--------------------------------------------------------------------------------

(h) any property in which any Pledgor now or hereafter has rights, to the extent
in each case, a security interest may not be granted by such Pledgor in such
property as a matter of applicable law;

(i) Excluded Deposit Accounts (other than Excluded Deposit Accounts pursuant to
clauses (iv), (v) and (vii) of the definition thereof);

(j) so long as the Intercreditor Agreement is in effect, Letters of Credit if
and only to the extent that any such Letter of Credit is not subject (or
purported to be subject) to the Liens securing the Secured Notes; and

(k) proceeds and products of any and all of the foregoing excluded assets
described in clause (a) through (j), but only to the extent such proceeds and
products would constitute property or assets of the type described in such
clause (a) through (j).

provided, however, that Excluded Collateral shall not include any Proceeds,
substitutions or replacements of any Excluded Collateral referred to in clauses
(a) through (k) (unless such Proceeds, substitutions or replacements would
constitute Excluded Collateral referred to in clauses (a) through (k)); provided
further that “Excluded Assets” shall not include any property constituting
(w) Accounts, (x) other rights to payment for Inventory or related services to
the extent evidenced by Chattel Paper or Instruments, and Payment Intangibles
(other than Payment Intangibles which constitute identifiable proceeds of the
Notes Collateral); (y) Inventory or Documents for any Inventory and (z) Money or
Deposit Accounts (other than the Collateral Account (as such term is defined in
the Secured Notes Indenture) to the extent solely containing the identifiable
proceeds of Non-Intercreditor Collateral (as defined in the Intercreditor
Agreement)), in each case, to the extent such property secures (or purports to
secure) all or any portion of the Secured Notes.

“Existing Deposit Account Control Agreements” shall mean (1) the Blocked Account
Control Agreement, dated as of January 8, 2013 among Ryerson, JPMorgan Chase
Bank, N.A., as depositary bank, Bank of America, N.A., as the collateral agent
under the Existing Credit Agreement (the “Existing Collateral Agent”) and Wells
Fargo Bank, National Association, as collateral agent under the Secured Notes
Indenture, (2) the Deposit Account Control Agreement, dated as of January 7,
2013 among Turret Steel Industries, Inc., Sunbelt-Turret Steel, Inc., RBS
Citizens, National Association, as depositary bank, the Existing Collateral
Agent and Wells Fargo Bank, National Association, as collateral agent under the
Secured Notes Indenture and (3) any other control agreements entered into by a
Pledgor and the Existing Collateral Agent pursuant to the Existing Credit
Agreement (other than (i) the Blocked Account Agreement, dated as of October 19,
2007, among Ryerson Canada, Inc., Bank of Montreal, as depositary bank, and Bank
of America, N.A. (acting through its Canada branch), as Canadian Agent and
(ii) the Blocked Account Agreement, dated as of November 20, 2007, among Joseph
T. Ryerson, Inc., successor-in-interest to Ryerson Inc., Mellon Bank, N.A., as
depositary bank, and the Existing Collateral Agent).

 

-4-



--------------------------------------------------------------------------------

“General Intangibles” shall mean, collectively, with respect to each Pledgor,
all “general intangibles,” as such term is defined in the UCC, of such Pledgor
and, in any event, shall include (i) all of such Pledgor’s rights, title and
interest in, to and under all contracts and insurance policies (including all
rights and remedies relating to monetary damages, including indemnification
rights and remedies, and claims for damages or other relief pursuant to or in
respect of any contract), (ii) all know-how and warranties relating to any of
the Pledged Collateral, (iii) any and all other rights, claims, choses-in-action
and causes of action of such Pledgor against any other person and the benefits
of any and all collateral or other security given by any other person in
connection therewith, (iv) all guarantees, endorsements and indemnifications on,
or of, any of the Pledged Collateral, (v) all lists, books, records,
correspondence, ledgers, printouts, files (whether in printed form or stored
electronically), tapes and other papers or materials containing information
relating to any of the Pledged Collateral, including all customer or tenant
lists, identification of suppliers, data, plans, blueprints, specifications,
designs, drawings, appraisals, recorded knowledge, surveys, studies, engineering
reports, test reports, manuals, standards, processing standards, performance
standards, catalogs, research data, computer and automatic machinery software
and programs and the like, field repair data, accounting information pertaining
to such Pledgor’s operations or any of the Pledged Collateral and all media in
which or on which any of the information or knowledge or data or records may be
recorded or stored and all computer programs used for the compilation or
printout of such information, knowledge, records or data, (vi) all licenses,
consents, permits, variances, certifications, authorizations and approvals,
however characterized, now or hereafter acquired or held by such Pledgor,
including building permits, certificates of occupancy, environmental
certificates, industrial permits or licenses and certificates of operation and
(vii) all rights to reserves, deferred payments, deposits, refunds,
indemnification of claims and claims for tax or other refunds against any
Governmental Authority.

“Holdings” shall have the meaning assigned to such term in the Preamble hereof.

“Hong Kong China Facility Agreement” shall mean the letter agreement dated as of
September 15, 2014, as amended, supplemented, restated or otherwise modified
from time to time, among Bank of America, N.A., as lender (together with any
successors or assigns, the “Hong Kong China Facility Lender”), V and R Global
Trading Company Limited, VSC Shinsho Company Limited, KS CAMP (Hong Kong)
Limited, Ryerson China Investment Company Limited, Ryerson China Limited and VSC
Steel Products Company Limited as co-borrowers.

“Hong Kong China Facility Guarantee” shall mean the Guarantee dated as of
March 11, 2015 by and among Joseph T. Ryerson & Son, Inc., certain subsidiaries
of Joseph T. Ryerson & Son, Inc. party thereto and the Hong Kong China Facility
Lender, relating to the Hong Kong China Facility Agreement, as amended,
supplemented, restated or otherwise modified from time to time.

“Instruments” shall mean, collectively, with respect to each Pledgor, all
“instruments,” as such term is defined in Article 9, rather than Article 3, of
the UCC, and shall include all promissory notes, drafts, bills of exchange or
acceptances.

 

-5-



--------------------------------------------------------------------------------

“Intercreditor Agreement” shall have the meaning assigned to such term in the
Credit Agreement.

“Intercreditor Agreements” shall mean the China Intercreditor Agreement and the
Intercreditor Agreement.

“Joinder Agreement” shall mean an agreement substantially in the form of
Exhibit 1 hereto.

“Notes Collateral Agent” shall mean (i) prior to the execution of the 2015
Intercreditor Agreement, the “Notes Collateral Agent as defined in the
intercreditor agreement referred to in clause (i) of the definition of
Intercreditor Agreement (as defined in the Credit Agreement) and (ii) after the
execution of the 2015 Intercreditor Agreement, the “Cash Flow Collateral Agent”
as defined in the 2015 Intercreditor Agreement.

“Notes Collateral” shall have the meaning assigned to the term
“Non-Intercreditor Collateral” in the Intercreditor Agreement.

“paid in full” shall mean with respect to (i) any non-Contingent Obligations,
the payment in full, in cash, of such Obligations, including all interest, fees
and other charges payable in connection therewith, whether such interest, fees
or other charges accrue or are incurred prior to or during the pendency of an
insolvency proceeding and whether or not any of the same are allowed or
recoverable in any bankruptcy case pursuant to Section 506 of the Bankruptcy
Code or any other debtor relief laws or otherwise; (ii) any LC Obligations
represented by undrawn Letters of Credit and Bank Product Debt (including
Indebtedness arising under Noticed Hedges), the Cash Collateralization with
respect thereto; and (iii) any Obligations that are contingent in nature, such
as a right of the Collateral Agent or a Lender to reimbursement or
indemnification by any Credit Party, the depositing of cash with the Collateral
Agent in an amount equal to 100% of any such Obligations that have been
liquidated or, if such Obligations are unliquidated in amount and represent a
claim which has been asserted against the Collateral Agent or a Lender and for
which an indemnity has been provided hereunder, in an amount that is equal to
such claim or the Collateral Agent’s good faith estimate of such claim.

“Pledged Collateral” shall have the meaning assigned to such term in Section 2.1
hereof.

“Pledgor” shall have the meaning assigned to such term in the Preamble hereof.

“Quarterly Update Date” shall mean the later of (i) the date of delivery of
quarterly financial statements pursuant to Section 9.01(a) of the Credit
Agreement, (ii) forty-five (45) days after the acquisition of the applicable
after-acquired Pledged Collateral or occurrence of applicable change and
(iii) the date agreed to in the sole discretion of the Collateral Agent.

 

-6-



--------------------------------------------------------------------------------

“Receivables” shall mean all (i) Accounts, (ii) Chattel Paper, (iii) Payment
Intangibles, (iv) General Intangibles, (v) Instruments and (vi) all other rights
to payment, whether or not earned by performance, for goods or other property
sold, leased, licensed, assigned or otherwise disposed of, or services rendered
or to be rendered, together with all of Pledgors’ rights, if any, in any goods
or other property giving rise to such right to payment and all Collateral
Support and Supporting Obligations related thereto and all Records relating
thereto.

“Secured Agreements” shall mean (i) this Agreement, the Credit Agreement and the
other Credit Documents, (ii) any agreements governing Bank Products that are
designated in writing by Lead Borrower to the Collateral Agent as “Secured
Agreements” within the meaning hereof, (iii) the China Facility Guarantees and,
in each case of clause (i), (ii) and (iii) above, all other documents,
certificates and instruments relating to, arising out of, or in any way
connected therewith.

“Secured Obligations” shall mean (i) the Obligations and (ii) except with
respect to Section 14 of the Credit Agreement, all Guaranteed Obligations (as
defined in the China Facility Guarantees) under the China Facility and all
obligations of the Pledgors under the China Facility Guarantees, including, in
each case, with respect to any interest, fees and other amounts that, but for
the filing of a bankruptcy petition with respect to any Pledgor would have
accrued, whether or not a claim for such interest, fee and other amounts is
permitted in any bankruptcy proceeding. Notwithstanding the foregoing or
anything to the contrary contained in this Agreement or any other Credit
Document, the Secured Obligations shall not include any Excluded Swap
Obligations.

“Secured Parties” shall mean (i) the Secured Creditors and (ii) the China
Facility Lenders.

“Shanghai China Facility Agreement” shall mean the letter agreement dated as of
March 11, 2015, as amended, supplemented, restated or otherwise modified from
time to time, among Bank of America, N.A., Shanghai Branch, as lender (together
with any successors or assigns, the “Shanghai China Facility Lender”), Ryerson
Global Trading Co., Ltd., Dongguan Van Shung Chong Steel Products Co., Ltd.,
Guangzhou Shenchang Metal Products Company Limited, Tianjin Van Shung Chong
Metal Products Co., Ltd. and VSC Advanced Material (Kunshan) Company Limited as
co-borrowers.

“Shanghai China Facility Guarantee” shall mean the Guarantee dated as of
March 11, 2015 by and among Joseph T. Ryerson & Son, Inc., certain subsidiaries
of Joseph T. Ryerson & Son, Inc. party thereto and the Shanghai China Facility
Lender, relating to the Shanghai China Facility Agreement, as amended,
supplemented, restated or otherwise modified from time to time.”

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York; provided, however, that, at any time, if by reason of
mandatory provisions of law, any or all of the perfection or priority of the
Collateral Agent’s and the Secured Parties’ security interest in any item or
portion of the Pledged Collateral is governed by the Uniform Commercial Code as
in effect in a jurisdiction other than the State of New York, the term “UCC”
shall mean the Uniform Commercial Code as in effect, at such time, in such other
jurisdiction for purposes of the provisions hereof relating to such perfection
or priority and for purposes of definitions relating to such provisions.

 

-7-



--------------------------------------------------------------------------------

SECTION 1.2. Interpretation. The rules of interpretation specified in the Credit
Agreement (including Section 1.02) shall be applicable to this Agreement.

SECTION 1.3. Resolution of Drafting Ambiguities. Each Pledgor acknowledges and
agrees that it was represented by counsel in connection with the execution and
delivery hereof, that it and its counsel reviewed and participated in the
preparation and negotiation hereof and that any rule of construction to the
effect that ambiguities are to be resolved against the drafting party (i.e., the
Collateral Agent) shall not be employed in the interpretation hereof.

SECTION 1.4. Perfection Certificate. The Collateral Agent and each Secured Party
agree that the Perfection Certificate and all descriptions of Pledged
Collateral, schedules, amendments and supplements thereto are and shall at all
times remain a part of this Agreement.

ARTICLE II

GRANT OF SECURITY AND SECURED OBLIGATIONS

SECTION 2.1. Grant of Security Interest. As collateral security for the payment
and performance in full of all the Secured Obligations, each Pledgor hereby
pledges and grants to the Collateral Agent for the benefit of the Secured
Parties, a lien on and security interest in all of the right, title and interest
of such Pledgor in, to and under the following property, wherever located, and
whether now existing or hereafter arising or acquired from time to time
(collectively, the “Pledged Collateral”):

 

  (i) (a) all Accounts and (b) other rights to payment for Inventory or related
services to the extent evidenced by Chattel Paper or Instruments, and Payment
Intangibles (other than Payment Intangibles which constitute identifiable
proceeds of the Notes Collateral);

 

  (ii) all Inventory or Documents for any Inventory;

 

  (iii) all Money and all Deposit Accounts; provided that to the extent that
Instruments or Chattel Paper constitute identifiable proceeds of the Notes
Collateral or other identifiable proceeds of the Notes Collateral are deposited
or held in any such Deposit Accounts, then such Instruments, Chattel Paper or
other identifiable proceeds shall not constitute “Pledged Collateral”;

 

  (iv) all General Intangibles pertaining to the items referred to in clauses
(i) through (iii) above, including, without limitation, all contingent rights
with respect to warranties on Inventory or Accounts which are not yet Payment
Intangibles;

 

-8-



--------------------------------------------------------------------------------

  (v) all Records, Supporting Obligations and related Letters of Credit and
Letter-of-Credit Rights, pertaining to the items referred to in clauses
(i) through (iii) above, Commercial Tort Claims described on Schedule 1 hereto
or other claims and causes of action, in each case, pertaining to the items
referred to in clauses (i) through (iii) above;

 

  (vi) all books and records relating to the items referred to in clauses
(i) through (v) above; and

 

  (vii) substitutions, replacements, accessions, products and proceeds
(including, without limitation, insurance proceeds, licenses, royalties, income,
payments, claims, damages and proceeds of suit) of any or all of the foregoing,
only to the extent any of the foregoing would constitute property of the type
described in clauses (i) through (vi) above.

Notwithstanding anything to the contrary contained in clauses (i) through
(vii) above, the security interest created by this shall not extend to, and the
term “Pledged Collateral” shall not include any Excluded Collateral.
Notwithstanding anything herein to the contrary, the liens and security
interests granted to the Collateral Agent pursuant to this Agreement and the
exercise of any right or remedy by the Collateral Agent hereunder are subject to
the limitations and provisions of the Intercreditor Agreement. In the event of
any conflict between the terms of the Intercreditor Agreement and the terms of
this Agreement, the terms of the Intercreditor Agreement shall govern and
control.

SECTION 2.2. Filings.

(a) Each Pledgor hereby irrevocably authorizes the Collateral Agent at any time
and from time to time to file in any relevant jurisdiction any financing
statements (including fixture filings) and amendments thereto that contain the
information required by Article 9 of the Uniform Commercial Code of each
applicable jurisdiction for the filing of any financing statement or amendment
relating to the Pledged Collateral, including (A) whether such Pledgor is an
organization, the type of organization and, to the extent required by the
applicable UCC-1 financing statement, any organizational identification number
issued to such Pledgor and (B) any financing or continuation statements or other
documents without the signature of such Pledgor where permitted by law. Each
Pledgor agrees to provide all information described in the immediately preceding
sentence to the Collateral Agent promptly upon request by the Collateral Agent.

(b) Each Pledgor hereby ratifies its authorization for the Collateral Agent to
file in any relevant jurisdiction any financing statements relating to the
Pledged Collateral if filed prior to the date hereof.

 

-9-



--------------------------------------------------------------------------------

ARTICLE III

PERFECTION; SUPPLEMENTS; FURTHER

ASSURANCES; USE OF PLEDGED COLLATERAL

SECTION 3.1. [Reserved].

SECTION 3.2. [Reserved].

SECTION 3.3. Financing Statements and Other Filings; Maintenance of Perfected
Security Interest. Each Pledgor represents and warrants that all financing
statements, agreements, instruments and other documents necessary to perfect the
security interest granted by it to the Collateral Agent in respect of the
Pledged Collateral have been delivered to the Collateral Agent in completed and,
to the extent necessary or appropriate, duly executed form for filing in each
governmental, municipal or other office specified in Schedule 6 to the
Perfection Certificate. Each Pledgor agrees that at the sole cost and expense of
the Pledgors, such Pledgor will maintain the security interest created by this
Agreement in the Pledged Collateral as a perfected first priority security
interest to the extent required by the Credit Documents, subject only to
Permitted Liens. Notwithstanding anything contained herein to the contrary,
perfection of the Collateral Agent’s security interest in Money shall not be
required other than to the extent it is (i) perfected as proceeds of collateral
or (ii) deposited in a Deposit Account subject to a Deposit Account Control
Agreement.

SECTION 3.4. Other Actions. In order to further ensure the attachment,
perfection and priority of, and the ability of the Collateral Agent to enforce,
the Collateral Agent’s security interest in the Pledged Collateral, each Pledgor
represents and warrants (as to itself) as follows and agrees, in each case at
such Pledgor’s own expense, to take the following actions with respect to the
following Pledged Collateral:

(a) Instruments and Tangible Chattel Paper. As of the date hereof, no amounts
payable under or in connection with any of the Pledged Collateral are evidenced
by any Instrument or Tangible Chattel Paper in excess of $5,000,000 individually
or $10,000,000 in the aggregate for all Pledgors, other than such Instruments
and Tangible Chattel Paper listed in Schedule 4 to the Perfection Certificate.
Each Instrument and each item of Tangible Chattel Paper evidencing any of the
Pledged Collateral listed in Schedule 4 to the Perfection Certificate has been
properly endorsed, assigned and delivered to the Collateral Agent, accompanied
by instruments of transfer or assignment duly executed in blank. If any amount
then payable under or in connection with any of the Pledged Collateral shall be
evidenced by any Instrument or Tangible Chattel Paper, and such amount, together
with all amounts payable evidenced by any Instrument or Tangible Chattel Paper
evidencing any of the Pledged Collateral not previously delivered to the
Collateral Agent exceeds $5,000,000 individually or $10,000,000 in the aggregate
for all Pledgors, the Pledgor acquiring such Instrument or Tangible Chattel
Paper shall on or before the first Quarterly Update Date following the receipt
thereof by such Pledgor endorse, assign and deliver the same to the Collateral
Agent, accompanied by such instruments of transfer or assignment duly executed
in blank as the Collateral Agent may from time to time specify.

 

-10-



--------------------------------------------------------------------------------

(b) Deposit Accounts. As of the date hereof, no Pledgor has any Deposit Accounts
other than the accounts listed in Schedule 8 to the Perfection Certificate. On
the date hereof, the Collateral Agent (i) has, with respect to the Existing
Deposit Account Control Agreements, or (ii) will have, with respect to the
Deposit Account Control Agreements referenced in Schedule 9.13 to the Credit
Agreement, when each such Deposit Account Control Agreement referenced on
Schedule 9.13 of the Credit Agreement is executed and delivered by all necessary
parties thereto, a first priority security interest in each such Deposit Account
other than Excluded Deposit Accounts and the Collateral Account (as such term is
defined in the Secured Notes Indenture), subject as to priority only to
Permitted Liens. No Pledgor shall hereafter establish and maintain any Deposit
Account (other than Excluded Deposit Accounts) unless (1) it shall give the
Collateral Agent prompt written notice that such new Deposit Account has been
established with a Bank and (2) such Bank, such Pledgor and the Collateral Agent
shall within forty-five (45) days of the date of acquisition of such Deposit
Account have duly executed and delivered to the Collateral Agent a Deposit
Account Control Agreement with respect to such Deposit Account, such time to be
extended in the Collateral Agent’s reasonable discretion. The Collateral Agent
agrees with each Pledgor that the Collateral Agent shall not give any
instructions directing the disposition of funds from time to time credited to
any Deposit Account or withhold any withdrawal rights from such Pledgor with
respect to funds from time to time credited to any Deposit Account other than
during a Liquidity Period. No Pledgor shall grant Control of any Deposit Account
to any person other than the Collateral Agent and the Notes Collateral Agent.
The provisions of this Section 3.4(b) shall not apply to Deposit Accounts that
are Excluded Deposit Accounts. The parties hereto agree that any reference to
Bank of America, N.A. in the Existing Deposit Account Control Agreements shall
be deemed to be a reference to the Collateral Agent, for its benefit and for the
benefit of the Secured Parties and the Existing Deposit Account Control
Agreements shall continue in full force and effect until amended and shall
perfect the Liens granted to the Collateral Agent in the Deposit Accounts
subject thereto.

(c) [Reserved]

(d) Electronic Chattel Paper and Transferable Records. As of the date hereof, no
amount under or in connection with any of the Pledged Collateral is evidenced by
any Electronic Chattel Paper or any “transferable record” (as that term is
defined in Section 201 of the Federal Electronic Signatures in Global and
National Commerce Act, or in Section 16 of the Uniform Electronic Transactions
Act as in effect in any relevant jurisdiction) other than such Electronic
Chattel Paper and transferable records listed in Schedule 4 to the Perfection
Certificate. If any amount payable under or in connection with any of the
Pledged Collateral shall be evidenced by any Electronic Chattel Paper or any
transferable record, the Pledgor acquiring such Electronic Chattel Paper or
transferable record shall on or before the first Quarterly Update Date following
the receipt thereof by

 

-11-



--------------------------------------------------------------------------------

such Pledgor notify the Collateral Agent thereof and shall take such action as
the Collateral Agent may reasonably request to vest in the Collateral Agent
control of such Electronic Chattel Paper under Section 9-105 of the UCC or
control under Section 201 of the Federal Electronic Signatures in Global and
National Commerce Act or, as the case may be, Section 16 of the Uniform
Electronic Transactions Act, as so in effect in such jurisdiction, of such
transferable record. The requirement in the preceding sentence shall not apply
to the extent that such amount, together with all amounts payable evidenced by
Electronic Chattel Paper or any transferable record in which the Collateral
Agent has not been vested control within the meaning of the statutes described
in the immediately preceding sentence, does not exceed $5,000,000 individually
and $10,000,000 in the aggregate for all Pledgors. The Collateral Agent agrees
with such Pledgor that the Collateral Agent will arrange, pursuant to procedures
satisfactory to the Collateral Agent and so long as such procedures will not
result in the Collateral Agent’s loss of control, for the Pledgor to make
alterations to the Electronic Chattel Paper or transferable record permitted
under Section 9-105 of the UCC or, as the case may be, Section 201 of the
Federal Electronic Signatures in Global and National Commerce Act or Section 16
of the Uniform Electronic Transactions Act for a party in control to allow
without loss of control, unless an Event of Default has occurred and is
continuing or would occur after taking into account any action by such Pledgor
with respect to such Electronic Chattel Paper or transferable record.

(e) Letter-of-Credit Rights. If any Pledgor is at any time a beneficiary under a
Letter of Credit relating to the Pledged Collateral now or hereafter issued,
such Pledgor shall on or before the first Quarterly Update Date following the
receipt thereof by such Pledgor notify the Collateral Agent thereof and such
Pledgor shall, at the request of the Collateral Agent, pursuant to an agreement
in form and substance reasonably satisfactory to the Collateral Agent, use
commercially reasonable efforts to either (i) arrange for the issuer and any
confirmer of such Letter of Credit to consent to an assignment to the Collateral
Agent of the proceeds of any drawing under the Letter of Credit relating to the
Pledged Collateral or (ii) arrange for the Collateral Agent to become the
transferee beneficiary of such Letter of Credit, with the Collateral Agent
agreeing, in each case, that the proceeds of any drawing under the Letter of
Credit are to be applied as provided in the Credit Agreement. The actions in the
preceding sentence shall not be required to the extent (x) any such Letter of
Credit is a Supporting Obligation of other Pledged Collateral or (y) that the
amount of any such Letter of Credit, together with the aggregate amount of all
other Letters of Credit relating to the Pledged Collateral for which the actions
described above in clause (i) and (ii) have not been taken, does not exceed
$5,000,000 individually or $10,000,000 in the aggregate for all Pledgors.

(f) Commercial Tort Claims. As of the date hereof, each Pledgor hereby
represents and warrants that it holds no Commercial Tort Claims other than those
listed in Schedule 1 hereto. If any Pledgor shall at any time hold or acquire a
Commercial Tort Claim relating to the Pledged Collateral, such Pledgor shall, on
or before the first Quarterly Update Date thereafter, notify the Collateral
Agent in writing signed by such

 

-12-



--------------------------------------------------------------------------------

Pledgor of the brief details thereof and grant to the Collateral Agent in such
writing a security interest therein and in the Proceeds thereof, all upon the
terms of this Agreement, with such writing to be in form and substance
reasonably satisfactory to the Collateral Agent. The requirement in the
preceding sentence shall not apply to the extent that the amount of such
Commercial Tort Claim, together with the amount of all other Commercial Tort
Claims relating to the Pledged Collateral held by any Pledgor in which the
Collateral Agent does not have a security interest, does not exceed $10,000,000
in the aggregate for all Pledgors.

SECTION 3.5. Joinder of Additional Pledgors. The Pledgors shall cause each
Domestic Subsidiary of Ryerson which, from time to time, after the date hereof
shall be required to pledge any assets to the Collateral Agent for the benefit
of the Secured Parties pursuant to the provisions of the Credit Agreement, to
execute and deliver to the Collateral Agent (a) a Joinder Agreement
substantially in the form of Exhibit 2 hereto and (b) a Perfection Certificate,
in each case, within ninety (90) days of the date on which it was acquired or
created (or such longer period as the Collateral Agent shall otherwise agree),
and upon such execution and delivery, such Domestic Subsidiary shall constitute
a “Pledgor” for all purposes hereunder with the same force and effect as if
originally named as a Pledgor herein. The execution and delivery of such Joinder
Agreement shall not require the consent of any Pledgor hereunder. The rights and
obligations of each Pledgor hereunder shall remain in full force and effect
notwithstanding the addition of any new Pledgor as a party to this Agreement.

SECTION 3.6. Supplements; Further Assurances. Each Pledgor shall take such
further actions, and execute and/or deliver to the Collateral Agent such
additional financing statements, amendments, assignments, agreements,
supplements, powers and instruments, as the Collateral Agent may in its
reasonable judgment deem necessary or appropriate in order to create, perfect,
preserve and protect the security interest in the Pledged Collateral as provided
herein and the rights and interests granted to the Collateral Agent hereunder,
to carry into effect the purposes hereof or better to assure and confirm the
validity, enforceability and priority of the Collateral Agent’s security
interest in the Pledged Collateral or permit the Collateral Agent to exercise
and enforce its rights, powers and remedies hereunder with respect to any
Pledged Collateral, including the filing of financing statements, continuation
statements and other documents (including this Agreement) under the Uniform
Commercial Code (or other similar laws) in effect in any jurisdiction located
within the United States with respect to the security interest created hereby
and the execution and delivery of Deposit Account Control Agreements, all in
form reasonably satisfactory to the Collateral Agent and in such offices located
in the United States wherever required by law to perfect, continue and maintain
the validity, enforceability and priority of the security interest in the
Pledged Collateral as provided herein and to preserve the other rights and
interests granted to the Collateral Agent hereunder, as against third parties,
with respect to the Pledged Collateral, in each case, to the extent otherwise
required by this Agreement or the other Credit Documents. Without limiting the
generality of the foregoing, each Pledgor shall make, execute, endorse,
acknowledge, file or refile and/or deliver to the Collateral Agent from time to
time upon reasonable request by the Collateral Agent such lists, schedules,
descriptions and designations of the Pledged Collateral, copies of warehouse
receipts, receipts in the

 

-13-



--------------------------------------------------------------------------------

nature of warehouse receipts, bills of lading, documents of title, vouchers,
invoices, schedules, confirmatory assignments, supplements, additional security
agreements, conveyances, financing statements, transfer endorsements, powers of
attorney, certificates, reports and other assurances or instruments as the
Collateral Agent shall reasonably request, in each case, to the extent otherwise
required by this Agreement or the other Credit Documents. Notwithstanding the
foregoing or anything to the contrary contained herein, in no event will any
actions be required to be taken under the laws of any jurisdiction other than
United States federal law or the laws of any state located in the United States
with respect to assets owned by the Pledgors. If an Event of Default has
occurred and is continuing, the Collateral Agent may institute and maintain, in
its own name or in the name of any Pledgor, such suits and proceedings as the
Collateral Agent may be advised by counsel shall be necessary or expedient to
prevent any impairment of the security interest in or the perfection thereof in
the Pledged Collateral. All of the foregoing shall be at the sole cost and
expense of the Pledgors.

ARTICLE IV

REPRESENTATIONS, WARRANTIES AND COVENANTS

Each Pledgor represents, warrants and covenants as follows:

SECTION 4.1. Title. Except for the security interest granted to the Collateral
Agent for the benefit of the Secured Parties pursuant to this Agreement and
Permitted Liens, such Pledgor owns and has rights and, as to Pledged Collateral
acquired by it from time to time after the date hereof, will own and have rights
in each item of Pledged Collateral pledged by it hereunder, free and clear of
any and all Liens or claims of others.

SECTION 4.2. Validity of Security Interest. The security interest in and Lien on
the Pledged Collateral granted to the Collateral Agent for the benefit of the
Secured Parties hereunder constitutes (a) a legal and valid security interest in
all the Pledged Collateral securing the payment and performance of the Secured
Obligations, and (b) subject to the filings and other actions described in
Schedule 6 to the Perfection Certificate (to the extent required to be listed on
the schedules to the Perfection Certificate as of the date this representation
is made or deemed made) being duly made, a perfected security interest in all
the Pledged Collateral, except as otherwise provided herein. The security
interest and Lien granted to the Collateral Agent for the benefit of the Secured
Parties pursuant to this Agreement in and on the Pledged Collateral will at all
times to the extent required by the Credit Documents constitute a perfected,
continuing security interest therein, prior to all other Liens on the Pledged
Collateral except for Permitted Liens.

SECTION 4.3. Defense of Claims; Transferability of Pledged Collateral. Each
Pledgor shall, at its own cost and expense, defend title to the Pledged
Collateral pledged by it hereunder and the security interest therein and Lien
thereon granted to the Collateral Agent and the priority thereof against all
material claims and demands of all persons, at its own cost and expense, at any
time claiming any interest therein adverse to the Collateral Agent or any other

 

-14-



--------------------------------------------------------------------------------

Secured Party other than Permitted Liens. There is no agreement, order, judgment
or decree, and no Pledgor shall enter into any agreement or take any other
action, that would restrict the transferability of any of the Pledged Collateral
or otherwise impair or conflict with such Pledgor’s obligations or the rights of
the Collateral Agent hereunder to the extent reasonably likely to have a
Material Adverse Effect and after giving effect to Sections 9-406(d), 9-407(a),
9-408(a) or 9-409 of the UCC (or any successor provision or provisions) or any
other applicable law (including the Bankruptcy Code) or principles of equity.

SECTION 4.4. Other Financing Statements. It has not filed, nor authorized any
third party to file (nor will there be), any valid or effective financing
statement (or similar statement, instrument of registration or public notice
under the law of any jurisdiction) covering or purporting to cover any interest
of any kind in the Pledged Collateral, except such as have been filed in favor
of the Collateral Agent pursuant to this Agreement or in favor of any holder of
a Permitted Lien with respect to such Permitted Lien or financing statements or
public notices relating to the termination statements listed on Schedule 7 to
the Perfection Certificate. No Pledgor shall execute, authorize or permit to be
filed in any public office any financing statement (or similar statement,
instrument of registration or public notice under the law of any jurisdiction)
relating to any Pledged Collateral, except financing statements and other
statements and instruments filed or to be filed in respect of and covering the
security interests granted by such Pledgor to the Collateral Agent and the
holders of the Permitted Liens.

SECTION 4.5. [Reserved].

SECTION 4.6. [Reserved].

SECTION 4.7. Consents, etc. In the event that the Collateral Agent desires to
exercise any remedies, voting or consensual rights or attorney-in-fact powers
set forth in this Agreement and determines it necessary to obtain any approvals
or consents of any Governmental Authority or any other person therefor, then,
upon the reasonable request of the Collateral Agent, such Pledgor agrees to use
its best efforts to assist and aid the Collateral Agent to obtain as soon as
practicable any necessary approvals or consents for the exercise of any such
remedies, rights and powers.

SECTION 4.8. Pledged Collateral. All information set forth herein, including the
schedules hereto, and all information contained in any documents, schedules and
lists heretofore delivered to any Secured Party, including the Perfection
Certificate and the schedules thereto, in connection with this Agreement, in
each case, relating to the Pledged Collateral, is accurate and complete in all
material respects.

SECTION 4.9. Insurance. In the event that the proceeds of any insurance claim
with respect to any of the Pledged Collateral are paid to any Pledgor after the
Collateral Agent has exercised its right to foreclose after an Event of Default,
such net cash Proceeds shall be held in trust for the benefit of the Collateral
Agent and immediately after receipt thereof shall be paid to the Collateral
Agent for application in accordance with the Credit Agreement.

 

-15-



--------------------------------------------------------------------------------

SECTION 4.10. Chief Executive Office; Change of Name; Jurisdiction of
Organization.

(a) It will not effect any change (i) to its legal name, (ii) in its identity or
organizational structure or (iii) in its jurisdiction of organization (in each
case, including by merging with or into any other entity, reorganizing,
dissolving, liquidating, reorganizing or organizing in any other jurisdiction),
unless (A) it shall have given the Collateral Agent promptly but in any event
within 30 days after such change, written notice clearly describing such change
and providing such other information in connection therewith as the Collateral
Agent may reasonably request and (B) it shall have taken or will promptly take
all action necessary to maintain the perfection and priority of the security
interest of the Collateral Agent for the benefit of the Secured Parties in the
Pledged Collateral.

(b) The Collateral Agent shall have no duty to inquire about any of the changes
described in clause (a) above, the parties acknowledging and agreeing that each
Pledgor is solely responsible to take all action described in Section 4.10(a)(B)
above.

ARTICLE V

[RESERVED]

ARTICLE VI

[RESERVED]

ARTICLE VII

CERTAIN PROVISIONS CONCERNING RECEIVABLES

SECTION 7.1. Maintenance of Records. Each Pledgor shall keep and maintain at its
own cost and expense complete records of each Receivable, in a manner consistent
with prudent business practice. Each Pledgor shall, at such Pledgor’s sole cost
and expense, upon the Collateral Agent’s demand made at any time after the
occurrence and during the continuance of any Event of Default, deliver all
tangible evidence of Receivables, including all documents evidencing Receivables
and any books and records relating thereto to the Collateral Agent or to its
representatives (copies of which evidence and books and records may be retained
by such Pledgor). Upon the occurrence and during the continuance of any Event of
Default, the Collateral Agent may transfer a full and complete copy of any
Pledgor’s books, records, credit information, reports, memoranda and all other
writings relating to the Receivables to and for the use by any person that has
acquired or is contemplating acquisition of an interest in the Receivables or
the Collateral Agent’s security interest therein without the consent of any
Pledgor.

 

-16-



--------------------------------------------------------------------------------

SECTION 7.2. Legend. After the occurrence and during the continuance of an Event
of Default and upon the request of the Collateral Agent, each Pledgor shall
legend, at the request of the Collateral Agent and in form and manner
satisfactory to the Collateral Agent, the Receivables and the other books,
records and documents of such Pledgor evidencing or pertaining to the
Receivables with an appropriate reference to the fact that the Receivables have
been assigned to the Collateral Agent for the benefit of the Secured Parties and
that the Collateral Agent has a security interest therein.

SECTION 7.3. Modification of Terms, etc. No Pledgor shall rescind or cancel any
obligations evidenced by any Receivable or modify any term thereof or make any
adjustment with respect thereto except consistent with prudent business practice
to be determined by the applicable Pledgor in good faith, or extend or renew any
such obligations except consistent with prudent business practice to be
determined by the applicable Pledgor in good faith or compromise or settle any
dispute, claim, suit or legal proceeding relating thereto or sell any Receivable
or interest therein except consistent with such Pledgor’s commercial judgment.
Each Pledgor shall in all material respects timely fulfill all obligations on
its part to be fulfilled under or in connection with the Receivables consistent
with prudent business practice to be determined by the applicable Pledgor in
good faith.

SECTION 7.4. Collection. Each Pledgor shall cause to be collected from the
Account Debtor of each of the Receivables, as and when due and consistent with
prudent business practice (including Receivables that are delinquent to the
extent deemed appropriate in the commercial judgment of such Pledgor exercised
in the ordinary course of business, any and all amounts owing under or on
account of such Receivable, and apply forthwith upon receipt thereof all such
amounts as are so collected to the outstanding balance of such Receivable,
except that any Pledgor may, with respect to a Receivable, allow in the ordinary
course of business (i) a refund or credit due as a result of returned or damaged
or defective merchandise or otherwise in such Pledgor’s commercial judgment and
(ii) such extensions of time to pay amounts due in respect of Receivables and
such other modifications of payment terms or settlements in respect of
Receivables as shall be commercially reasonable in the circumstances, all in
accordance with the ordinary course of business as in effect from time to time.
The costs and expenses (including attorneys’ fees) of collection, in any case,
whether incurred by any Pledgor, the Collateral Agent or any Secured Party,
shall be paid by the Pledgors.

ARTICLE VIII

TRANSFERS

SECTION 8.1. Transfers of Pledged Collateral. No Pledgor shall sell, convey,
assign or otherwise dispose of, or grant any option with respect to, any of the
Pledged Collateral pledged by it hereunder except as permitted by the Credit
Agreement.

 

-17-



--------------------------------------------------------------------------------

ARTICLE IX

[RESERVED]

ARTICLE X

REMEDIES

SECTION 10.1. Remedies. Upon the occurrence and during the continuance of any
Event of Default, the Collateral Agent may from time to time exercise in respect
of the Pledged Collateral, in addition to the other rights and remedies provided
for herein or otherwise available to it, the following remedies:

(i) Personally, or by agents or attorneys, immediately take possession of the
Pledged Collateral or any part thereof, from any Pledgor or any other person who
then has possession of any part thereof with or without notice or process of
law, and for that purpose may enter upon any Pledgor’s premises where any of the
Pledged Collateral is located, remove such Pledged Collateral, remain present at
such premises to receive copies of all communications and remittances relating
to the Pledged Collateral and use in connection with such removal and possession
any and all services, supplies, aids and other facilities of any Pledgor;

(ii) Demand, sue for, collect or receive any money or property at any time
payable or receivable in respect of the Pledged Collateral including instructing
the obligor or obligors on any agreement, instrument or other obligation
constituting part of the Pledged Collateral to make any payment required by the
terms of such agreement, instrument or other obligation directly to the
Collateral Agent, and in connection with any of the foregoing, compromise,
settle, extend the time for payment and make other modifications with respect
thereto; provided, however, that in the event that any such payments are made
directly to any Pledgor, prior to receipt by any such obligor of such
instruction, such Pledgor shall hold all amounts received pursuant thereto in
trust for the benefit of the Collateral Agent and shall promptly (but in no
event later than one (1) Business Day after receipt thereof) pay such amounts to
the Collateral Agent;

(iii) Sell, assign, grant a license to use or otherwise liquidate, or direct any
Pledgor to sell, assign, grant a license to use or otherwise liquidate, any and
all investments made in whole or in part with the Pledged Collateral or any part
thereof, and take possession of the proceeds of any such sale, assignment,
license or liquidation;

(iv) Take possession of the Pledged Collateral or any part thereof, by directing
any Pledgor in writing to deliver the same to the Collateral Agent at any place
or places so designated by the Collateral Agent, in which event such Pledgor
shall at its own expense: (A) forthwith cause the same to be moved to the place
or places designated by the Collateral Agent and therewith delivered to the
Collateral Agent, (B) store and keep any

 

-18-



--------------------------------------------------------------------------------

Pledged Collateral so delivered to the Collateral Agent at such place or places
pending further action by the Collateral Agent and (C) while the Pledged
Collateral shall be so stored and kept, provide such security and maintenance
services as shall be necessary to protect the same and to preserve and maintain
them in good condition. Each Pledgor’s obligation to deliver the Pledged
Collateral as contemplated in this Section 10.1(iv) is of the essence hereof.
Upon application to a court of equity having jurisdiction, the Collateral Agent
shall be entitled to a decree requiring specific performance by any Pledgor of
such obligation;

(v) Withdraw all moneys, instruments, securities and other property in any bank,
financial securities, deposit or other account of any Pledgor constituting
Pledged Collateral for application to the Secured Obligations as provided in
Article XI hereof;

(vi) Provide any “notice of sole control” (or equivalent notice) under any
Deposit Account Control Agreement (it being understood that the right to provide
any “notice of sole control” granted hereby is in addition to such rights
granted under the Credit Agreement and does not limit the exercise of such
rights during any Liquidity Period);

(vii) Exercise any and all rights as beneficial and legal owner of the Pledged
Collateral, including perfecting assignment of and exercising any and all
voting, consensual and other rights and powers with respect to any Pledged
Collateral; and

(viii) Exercise all the rights and remedies of a secured party on default under
the UCC, and the Collateral Agent may also in its sole discretion, without
notice except as specified in Section 10.2 hereof, sell, assign or grant a
license to use the Pledged Collateral or any part thereof in one or more parcels
at public or private sale, at any exchange, broker’s board or at any of the
Collateral Agent’s offices or elsewhere, for cash, on credit or for future
delivery, and at such price or prices and upon such other terms as the
Collateral Agent may deem commercially reasonable. To the extent permitted by
law, the Collateral Agent or any other Secured Party or any of their respective
Affiliates may be the purchaser, licensee, assignee or recipient of the Pledged
Collateral or any part thereof at any such sale and shall be entitled, for the
purpose of bidding and making settlement or payment of the purchase price for
all or any portion of the Pledged Collateral sold, assigned or licensed at such
sale, to use and apply any of the Secured Obligations owed to such person as a
credit on account of the purchase price of the Pledged Collateral or any part
thereof payable by such person at such sale. Each purchaser, assignee, licensee
or recipient at any such sale shall acquire the property sold, assigned or
licensed absolutely free from any claim or right on the part of any Pledgor, and
each Pledgor hereby waives, to the fullest extent permitted by law, all rights
of redemption, stay and/or appraisal which it now has or may at any time in the
future have under any rule of law or statute now existing or hereafter enacted.
The Collateral Agent shall not be obligated to make any sale of the Pledged
Collateral or any part thereof regardless of notice of sale having been given.
The Collateral Agent may adjourn any public or private sale from time to time by
announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned. Each
Pledgor

 

-19-



--------------------------------------------------------------------------------

hereby waives, to the fullest extent permitted by law, any claims against the
Collateral Agent arising by reason of the fact that the price at which the
Pledged Collateral or any part thereof may have been sold, assigned or licensed
at such a private sale was less than the price which might have been obtained at
a public sale, even if the Collateral Agent accepts the first offer received and
does not offer such Pledged Collateral to more than one offeree.

SECTION 10.2. Notice of Sale. Each Pledgor acknowledges and agrees that, to the
extent notice of sale or other disposition of the Pledged Collateral or any part
thereof shall be required by law, ten (10) days’ prior notice to such Pledgor of
the time and place of any public sale or of the time after which any private
sale or other intended disposition is to take place shall be commercially
reasonable notification of such matters. No notification need be given to any
Pledgor if it has signed, after the occurrence of an Event of Default, a
statement renouncing or modifying any right to notification of sale or other
intended disposition.

SECTION 10.3. Waiver of Notice and Claims. Each Pledgor hereby waives, to the
fullest extent permitted by applicable law, notice or judicial hearing in
connection with the Collateral Agent’s taking possession or the Collateral
Agent’s disposition of the Pledged Collateral or any part thereof, including any
and all prior notice and hearing for any prejudgment remedy or remedies and any
such right which such Pledgor would otherwise have under law, and each Pledgor
hereby further waives, to the fullest extent permitted by applicable law:
(i) all damages occasioned by such taking of possession, (ii) all other
requirements as to the time, place and terms of sale or other requirements with
respect to the enforcement of the Collateral Agent’s rights hereunder and
(iii) all rights of redemption, appraisal, valuation, stay, extension or
moratorium now or hereafter in force under any applicable law. The Collateral
Agent shall not be liable for any incorrect or improper payment made pursuant to
this Article X in the absence of gross negligence or willful misconduct on the
part of the Collateral Agent. Any sale of, or the grant of options to purchase,
or any other realization upon, any Pledged Collateral shall operate to divest
all right, title, interest, claim and demand, either at law or in equity, of the
applicable Pledgor therein and thereto, and shall be a perpetual bar both at law
and in equity against such Pledgor and against any and all persons claiming or
attempting to claim the Pledged Collateral so sold, optioned or realized upon,
or any part thereof, from, through or under such Pledgor.

SECTION 10.4. [Reserved].

SECTION 10.5. No Waiver; Cumulative Remedies.

(a) No failure on the part of the Collateral Agent to exercise, no course of
dealing with respect to, and no delay on the part of the Collateral Agent in
exercising, any right, power or remedy hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any such right, power,
privilege or remedy hereunder preclude any other or further exercise thereof or
the exercise of any other right, power, privilege or remedy; nor shall the
Collateral Agent be required to look first to, enforce or exhaust any other
security, collateral or guaranties. All rights and remedies herein provided are
cumulative and are not exclusive of any rights or remedies provided by law or
otherwise available.

 

-20-



--------------------------------------------------------------------------------

(b) In the event that the Collateral Agent shall have instituted any proceeding
to enforce any right, power, privilege or remedy under this Agreement or any
other Security Document governed by the laws of the United States (or any state
thereof) by foreclosure, sale, entry or otherwise, and such proceeding shall
have been discontinued or abandoned for any reason or shall have been determined
adversely to the Collateral Agent, then and in every such case, the Pledgors,
the Collateral Agent and each other Secured Party shall be restored to their
respective former positions and rights hereunder with respect to the Pledged
Collateral, and all rights, remedies, privileges and powers of the Collateral
Agent and the other Secured Parties shall continue as if no such proceeding had
been instituted.

ARTICLE XI

APPLICATION OF PROCEEDS

SECTION 11.1. Application of Proceeds. Subject to the Intercreditor Agreements,
the proceeds received by the Collateral Agent in respect of any sale of,
collection from or other realization upon all or any part of the Pledged
Collateral pursuant to the exercise by the Collateral Agent of its remedies
shall be applied, together with any other sums then held by the Collateral Agent
pursuant to this Agreement, in accordance with the Credit Agreement.

ARTICLE XII

MISCELLANEOUS

SECTION 12.1. Concerning Collateral Agent.

(a) Each Secured Party hereby appoints Bank of America, N.A., to serve as
Collateral Agent and representative of the Secured Parties under each of the
Security Documents governed by the laws of the United States (or any state
thereof) and the Intercreditor Agreements and authorizes the Collateral Agent to
act as agent for the Secured Parties for the purpose of executing and
delivering, on behalf of all the Secured Parties, the Security Documents
governed by the laws of the United States (or any state thereof) and the
Intercreditor Agreements and any other documents or instruments related thereto
or necessary or, as determined by the Collateral Agent, desirable to perfect the
Liens granted to the Collateral Agent thereunder and, subject to the provisions
of this Agreement, for the purpose of enforcing the Secured Parties’ rights in
respect of the Pledged Collateral and the obligations of the Pledgors under the
Security Documents governed by the laws of the United States (or any state
thereof), and for the purpose of, or in connection with, releasing the
obligations of the Pledgors under the Security Documents governed by the laws of
the United States (or any state thereof). Without limiting the generality of the
foregoing, the Collateral Agent is further hereby appointed as agent for each of
the Secured Parties to hold the Liens on the Pledged Collateral granted pursuant
to the Security Documents governed by the laws of the United States (or any
state thereof) with sole authority to exercise

 

-21-



--------------------------------------------------------------------------------

remedies under the Security Documents governed by the laws of the United States
(or any state thereof). The Collateral Agent shall have the right hereunder to
make demands, to give notices, to exercise or refrain from exercising any
rights, and to take or refrain from taking action (including the release or
substitution of the Pledged Collateral), in accordance with the Secured
Agreements and the Intercreditor Agreements. The Collateral Agent may employ
agents and attorneys-in-fact in connection herewith and shall not be liable for
the gross negligence or willful misconduct of any such agents or
attorneys-in-fact selected by it in good faith. The Collateral Agent may resign
and a successor Collateral Agent may be appointed in the manner provided in
Section 12.3. Upon the acceptance of any appointment as the Collateral Agent by
a successor Collateral Agent, that successor Collateral Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Collateral Agent under the Secured Agreements, and the retiring
Collateral Agent shall thereupon be discharged from its duties and obligations
under the Secured Agreements. After any retiring Collateral Agent’s resignation,
the provisions hereof shall inure to its benefit as to any actions taken or
omitted to be taken by it under the Secured Agreements while it was the
Collateral Agent.

(b) The Collateral Agent shall be deemed to have exercised reasonable care in
the custody and preservation of the Pledged Collateral in its possession if such
Pledged Collateral is accorded treatment substantially equivalent to that which
the Collateral Agent, in its individual capacity, accords its own property
consisting of similar instruments or interests, it being understood that neither
the Collateral Agent nor any of the Secured Parties shall have responsibility
for taking any necessary steps to preserve rights against any person with
respect to any Pledged Collateral.

(c) Notwithstanding anything to the contrary contained herein, the Collateral
Agent shall be entitled to rely upon any written notice, statement, certificate,
order or other document or any telephone message believed by it to be genuine
and correct and to have been signed, sent or made by the proper person, and,
with respect to all matters pertaining to the Secured Agreements and its duties
thereunder, upon advice of counsel selected by it (who may be counsel to one or
more Pledgors). The Collateral Agent shall not be deemed to have actual,
constructive, direct or indirect knowledge or notice of the occurrence of any
Default or Event of Default unless and until the Collateral Agent has received
written notice from a Secured Party or the Lead Borrower referring to the
applicable Secured Agreement, describing such Default or Event of Default and
stating that it is a “notice of default” or a “notice of event of default”,
setting forth in reasonable detail the facts and circumstances thereof and
stating that the Collateral Agent may rely on such notice without further
inquiry. The Collateral Agent shall have no obligation or duty prior to or after
receiving any such notice to inquire whether a Default or Event of Default has
in fact occurred and shall be entitled to conclusively rely, and shall be fully
protected in so relying, on any such notice furnished to it.

(d) If any item of Pledged Collateral also constitutes collateral granted to the
Collateral Agent under any other deed of trust, mortgage, security agreement,
pledge or instrument of any type, in the event of any conflict between the
provisions hereof and the provisions of such other deed of trust, mortgage,
security agreement, pledge or instrument of any type in respect of such
collateral, the terms of this Agreement shall apply.

 

-22-



--------------------------------------------------------------------------------

(e) The Collateral Agent may rely on advice of counsel as to whether any or all
UCC financing statements of the Pledgors need to be amended as a result of any
of the changes described in Section 4.10. If any Pledgor fails to provide
information to the Collateral Agent about such changes on a timely basis, the
Collateral Agent shall not be liable or responsible to any party for any failure
to maintain a perfected security interest in such Pledgor’s property
constituting Pledged Collateral for which the Collateral Agent needed to have
information relating to such changes. The Collateral Agent shall have no duty to
inquire about such changes if any Pledgor does not inform the Collateral Agent
of such changes, the parties acknowledging and agreeing that it would not be
feasible or practical for the Collateral Agent to search for information on such
changes if such information is not provided by any Pledgor.

(f) Notwithstanding anything to the contrary contained herein, the Collateral
Agent shall not be required to take or refrain from taking, and shall have no
liability to any Secured Party for taking or refraining from taking, any action
that exposes or, in the good faith judgment of the Collateral Agent may expose,
the Collateral Agent or its officers, directors, agents or employees to personal
liability, unless the Collateral Agent shall be adequately indemnified, or that
is, or in the good faith judgment of the Collateral Agent may be, contrary to
any Security Document governed by the laws of the United States (or any state
thereof), any other Secured Agreement or applicable law. Upon receipt of such
indemnity, however, the Collateral Agent shall act upon the specific
instructions of the Authorized Representatives provided in accordance with the
provisions of this Agreement, except for any instructions that in the good faith
judgment of the Collateral Agent may be contrary to any Secured Agreement or
applicable law.

(g) [Reserved].

(h) Each Pledgor acknowledges that the rights and responsibilities of the
Collateral Agent under this Agreement with respect to any action taken by the
Collateral Agent or the exercise or nonexercise by the Collateral Agent of any
option, voting right, request, judgment or other right or remedy provided for
herein or resulting or arising out of this Agreement shall, as between the
Collateral Agent and the other Secured Parties, be governed by the provisions of
this Agreement and by such other agreements with respect thereto as may exist
from time to time among them, but, as between the Collateral Agent and the
Pledgors, the Collateral Agent shall be conclusively presumed to be acting as
agent for the Collateral Agent and the other Secured Parties with full and valid
authority so to act or refrain from acting, and no Pledgor shall be under any
obligation, or entitlement, to make any inquiry respecting such authority.

(i) Subject to clause (f) of this Section 12.1, neither the Collateral Agent nor
any of its officers, directors, employees or agents shall be liable for failure
to demand, collect or realize upon any of the Pledged Collateral or for any
delay in doing so or shall be under any obligation to sell or otherwise dispose
of any Pledged Collateral upon the request of any Pledgor or any other person or
to take any other action whatsoever with regard to the Pledged Collateral or any
part thereof. The powers conferred on the Collateral Agent hereunder are solely
to protect the interests of the Collateral Agent in the Pledged Collateral and,
subject to clause (f) of this Section 12.1, shall not impose any duty upon the
Collateral Agent to exercise any such powers. The Collateral Agent shall be
accountable only for amounts that it actually receives as a result of

 

-23-



--------------------------------------------------------------------------------

the exercise of such powers, and neither it nor any of its officers, directors,
employees or agents shall have any duty or liability or be responsible to any
Pledgor for any act or failure to act hereunder, except for its own gross
negligence or willful misconduct. The Collateral Agent shall have no duty or
liability as to the taking of any necessary steps to preserve or protect the
Pledged Collateral or to preserve rights against prior parties. Nothing
contained in this Agreement shall be construed as requiring or obligating the
Collateral Agent, and the Collateral Agent shall not be required or obligated,
to (i) present or file any claim or notice or take any action with respect to
any Pledged Collateral or in connection therewith or (ii) notify any Pledgor of
any decline in the value of any Pledged Collateral. The Collateral Agent shall
have no duty as to the collection of any Pledged Collateral in its possession or
control or in the possession or control of any agent or nominee of the
Collateral Agent, or any income thereon or any other rights pertaining thereto.

(j) The Collateral Agent shall not be responsible for perfecting or maintaining
the perfection of any security interest granted to it under the Secured
Agreements or for filing, refiling, recording, re-recording or continuing any
document, financing statement, notice or instrument in any public office at any
time or times and shall not be responsible for seeing to the provision of
insurance on or the payment of any taxes with respect to any property subject to
the Secured Agreements.

(k) No provision of the Secured Agreements shall be deemed to impose any duty or
obligation on the Collateral Agent to perform any act or acts, receive or obtain
any interest in property or exercise any interest in property, or exercise any
right, power, duty or obligation conferred or imposed on it in any jurisdiction
in which it shall be illegal, or in which the Collateral Agent shall be
unqualified or incompetent in accordance with applicable law, to perform any
such act or acts, to receive or obtain any such interest in property or to
exercise any such right, power, duty or obligation; and no permissive or
discretionary power or authority available to the Collateral Agent shall be
construed to be a duty.

(l) The Collateral Agent shall have the right hereunder to make demands, to give
notices, to exercise or refrain from exercising any rights, and to take or
refrain from taking action (including without limitation, the release or
substitution of Pledged Collateral), in each case in accordance with the Secured
Agreements and the Credit Agreement.

(m) Upon resignation of the Collateral Agent, the Collateral Agent shall
thereupon be discharged from its duties and obligations under the Secured
Agreements. Following the resignation of the Collateral Agent, the provisions of
the Secured Agreements shall inure to its benefit as to any actions taken or
omitted to be taken by it under the Secured Agreements while it was the
Collateral Agent.

(n) The Collateral Agent shall not have any liability hereunder except for its
own gross negligence or willful misconduct and under no circumstances shall the
Collateral Agent be liable for any special, punitive, exemplary or consequential
damages.

 

-24-



--------------------------------------------------------------------------------

(o) The Collateral Agent shall be vested with all of the rights, powers,
benefits, privileges and protections of the Collateral Agent set forth in the
Credit Agreement, all of which are incorporated herein and shall apply to all of
the Secured Agreements.

SECTION 12.2. Collateral Agent May Perform; Collateral Agent Appointed
Attorney-in-Fact. Upon the occurrence and during the continuance of an Event of
Default, if any Pledgor shall fail to perform any covenants contained in this
Agreement (including such Pledgor’s covenants to (i) pay the premiums in respect
of all required insurance policies hereunder, (ii) pay and discharge any taxes,
assessments and special assessments, levies, fees and governmental charges
imposed upon or assessed against, and landlords’, carriers’, mechanics’,
workmen’s, repairmen’s, laborers’, materialmen’s, suppliers’ and warehousemen’s
Liens and other claims arising by operation of law against, all or any portion
of the Pledged Collateral, (iii) make repairs, (iv) discharge Liens or (v) pay
or perform any obligations of such Pledgor under any Pledged Collateral) or if
any representation or warranty on the part of any Pledgor contained herein shall
be breached, the Collateral Agent may (but shall not be obligated to) do the
same or cause it to be done or remedy any such breach, and may expend funds for
such purpose; provided, however, that the Collateral Agent shall in no event be
bound to inquire into the validity of any tax, Lien, imposition or other
obligation which such Pledgor fails to pay or perform as and when required
hereby and which such Pledgor does not contest in accordance with the provisions
of the Credit Agreement. Any and all amounts so expended by the Collateral Agent
shall be paid by the Pledgors in accordance with the provisions of Section 13.01
of the Credit Agreement. Neither the provisions of this Section 12.2 nor any
action taken by the Collateral Agent pursuant to the provisions of this
Section 12.2 shall prevent any such failure to observe any covenant contained in
this Agreement nor any breach of representation or warranty from constituting an
Event of Default. Each Pledgor hereby appoints the Collateral Agent its
attorney-in-fact, with full power and authority in the place and stead of such
Pledgor and in the name of such Pledgor, or otherwise, from time to time in the
Collateral Agent’s discretion to, after the occurrence and during the
continuance of an Event of Default, take any action and to execute any
instrument consistent with the terms of the Credit Agreement and this Agreement
which the Collateral Agent may deem necessary or advisable to accomplish the
purposes hereof (but the Collateral Agent shall not be obligated to and shall
have no liability to such Pledgor or any third party for failure to so do or
take action). The foregoing grant of authority is a power of attorney coupled
with an interest and such appointment shall be irrevocable for the term hereof.
Each Pledgor hereby ratifies all that such attorney shall lawfully do or cause
to be done by virtue hereof.

SECTION 12.3. Continuing Security Interest; Assignment. This Agreement shall
create a continuing security interest in the Pledged Collateral and shall (i) be
binding upon the Pledgors, their respective successors and assigns and
(ii) inure, together with the rights and remedies of the Collateral Agent
hereunder, to the benefit of the Collateral Agent and the other Secured Parties
and each of their respective successors, transferees and assigns. No other
persons (including any other creditor of any Pledgor) shall have any interest
herein or any right or benefit with respect hereto (other than Permitted Liens).
Without limiting the generality of the foregoing clause (ii), any Secured Party
may assign or otherwise transfer any indebtedness held by it secured by this
Agreement to any other person, and such other person shall thereupon

 

-25-



--------------------------------------------------------------------------------

become vested with all the benefits in respect thereof granted to such Secured
Party, herein or otherwise, subject however, to the provisions of the Credit
Agreement. Each of the Pledgors agrees that its obligations hereunder and the
security interest created hereunder shall continue to be effective or be
reinstated, as applicable, if at any time payment, or any part thereof, of all
or any part of the Secured Obligations is rescinded or must otherwise be
restored by the Secured Party upon the bankruptcy or reorganization of any
Pledgor or otherwise.

SECTION 12.4. Termination; Release. When all the Secured Obligations have been
paid in full and no commitments remain under the Credit Agreement, this
Agreement shall terminate. Upon termination of this Agreement the Pledged
Collateral shall be released from the Lien of this Agreement. In addition, the
Pledged Collateral or any portion thereof shall be released from the Lien of
this Agreement pursuant to the Credit Agreement. Upon such release, the
Collateral Agent shall, upon the request and at the sole cost and expense of the
Pledgors, assign, transfer and deliver to Pledgor, against receipt and without
recourse to or warranty by the Collateral Agent except as to the fact that the
Collateral Agent has not encumbered the released assets, such of the Pledged
Collateral or any part thereof to be released (in the case of a release) as may
be in possession of the Collateral Agent and as shall not have been sold or
otherwise applied pursuant to the terms hereof, and, with respect to any other
Pledged Collateral proper documents and instruments (including UCC-3 termination
financing statements or releases, terminations of Deposit Account Control
Agreements acknowledging the termination hereof or the release of such Pledged
Collateral as the case may be).

If, in compliance with the terms and provisions of the Credit Documents, all or
substantially all of the Equity Interests or property of any Pledgor are sold or
otherwise transferred (a “Transferred Pledgor”) to a person or persons, none of
which is a U.S. Borrower or a Subsidiary, such Transferred Pledgor shall, upon
the consummation of such sale or transfer, be automatically released from its
obligations under this Agreement and its obligations to pledge and grant any
Pledged Collateral owned by it and, so long as the Borrower Agent shall have
provided the Collateral Agent such certifications or documents as the Collateral
Agent shall reasonably request, the Collateral Agent shall take such actions as
are necessary to effect each release described in this Section 12.4 in
accordance with the relevant provisions of the Credit Documents, so long as
Pledgors shall have provided the Collateral Agent such certifications or
documents as Collateral Agent shall reasonably request in order to demonstrate
compliance with this Agreement.

SECTION 12.5. Modification in Writing. Except as permitted by Section 13.12 of
the Credit Agreement, no amendment, modification, supplement, termination or
waiver of or to any provision hereof, nor consent to any departure by any
Pledgor therefrom, shall be effective unless the same shall be made in
accordance with the terms of the Credit Agreement and unless in writing and
signed by the Collateral Agent. Any amendment, modification or supplement of or
to any provision hereof, any waiver of any provision hereof and any consent to
any departure by any Pledgor from the terms of any provision hereof in each case
shall be effective only in the specific instance and for the specific purpose
for which made or given. Except where notice is specifically required by this
Agreement or any other document evidencing the Secured Obligations, no notice to
or demand on any Pledgor in any case shall entitle any Pledgor to any other or
further notice or demand in similar or other circumstances.

 

-26-



--------------------------------------------------------------------------------

SECTION 12.6. Notices. Unless otherwise provided herein or in the Credit
Agreement, any notice or other communication herein required or permitted to be
given shall be given in the manner and become effective as set forth in the
Credit Agreement, as to any Pledgor, addressed to it at the address of the
Pledgor set forth in the Credit Agreement, and as to the Collateral Agent,
addressed to it at the address set forth in the Credit Agreement, or in each
case at such other address as shall be designated by such party in a written
notice to the other party complying as to delivery with the terms of this
Section 12.6.

SECTION 12.7. Governing Law; Submission to Jurisdiction; Venue; Waiver of Jury
Trial. Section 13.08 of the Credit Agreement is incorporated herein, mutatis
mutandis, as if a part hereof.

SECTION 12.8. Severability of Provisions. Any provision hereof which is invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without invalidating the remaining provisions hereof or affecting the validity,
legality or enforceability of such provision in any other jurisdiction.

SECTION 12.9. Execution in Counterparts. This Agreement and any amendments,
waivers, consents or supplements hereto may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
such counterparts together shall constitute one and the same agreement. Delivery
of an executed counterpart of a signature page of this Agreement by facsimile or
other electronic transmission shall be effective as delivery of a manually
executed counterpart of this Agreement.

SECTION 12.10. Business Days. In the event any time period or any date provided
in this Agreement ends or falls on a day other than a Business Day, then such
time period shall be deemed to end and such date shall be deemed to fall on the
next succeeding Business Day, and performance herein may be made on such
Business Day, with the same force and effect as if made on such other day.

SECTION 12.11. No Credit for Payment of Taxes or Imposition. No Pledgor shall be
entitled to any credit against the principal, premium, if any, or interest
payable under the Credit Agreement, and such Pledgor shall not be entitled to
any credit against any other sums which may become payable under the terms
thereof or hereof, by reason of the payment of any Tax on the Pledged Collateral
or any part thereof.

SECTION 12.12. No Claims Against Collateral Agent. Nothing contained in this
Agreement shall constitute any consent or request by the Collateral Agent,
express or implied, for the performance of any labor or services or the
furnishing of any materials or other property in respect of the Pledged
Collateral or any part thereof, nor as giving any Pledgor any right,

 

-27-



--------------------------------------------------------------------------------

power or authority to contract for or permit the performance of any labor or
services or the furnishing of any materials or other property in such fashion as
would permit the making of any claim against the Collateral Agent in respect
thereof or any claim that any Lien based on the performance of such labor or
services or the furnishing of any such materials or other property is prior to
the Lien hereof.

SECTION 12.13. No Release. Nothing set forth in this Agreement or any other
Security Document governed by the laws of the United States (or any state
thereof), nor the exercise by the Collateral Agent of any of the rights or
remedies hereunder, shall relieve any Pledgor from the performance of any term,
covenant, condition or agreement on such Pledgor’s part to be performed or
observed under or in respect of any of the Pledged Collateral or from any
liability to any person under or in respect of any of the Pledged Collateral or
shall impose any obligation on the Collateral Agent or any other Secured Party
to perform or observe any such term, covenant, condition or agreement on such
Pledgor’s part to be so performed or observed or shall impose any liability on
the Collateral Agent or any other Secured Party for any act or omission on the
part of such Pledgor relating thereto or for any breach of any representation or
warranty on the part of such Pledgor contained in this Agreement, the Credit
Agreement or the other Security Documents governed by the laws of the United
States (or any state thereof), or under or in respect of the Pledged Collateral
or made in connection herewith or therewith. Anything herein to the contrary
notwithstanding, neither the Collateral Agent nor any other Secured Party shall
have any obligation or liability under any contracts, agreements and other
documents included in the Pledged Collateral by reason of this Agreement, nor
shall the Collateral Agent or any other Secured Party be obligated to perform
any of the obligations or duties of any Pledgor thereunder or to take any action
to collect or enforce any such contract, agreement or other document included in
the Pledged Collateral hereunder. The obligations of each Pledgor contained in
this Section 12.13 shall survive the termination hereof and the discharge of
such Pledgor’s other obligations under this Agreement and the Credit Agreement.

SECTION 12.14. Obligations Absolute. All obligations of each Pledgor hereunder
shall be absolute and unconditional irrespective of:

(i) any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or the like of any other Pledgor;

(ii) any lack of validity or enforceability of the Credit Agreement, the Notes
or any other Security Document governed by the laws of the United States (or any
state thereof), or any other agreement or instrument relating thereto;

(iii) any change in the time, manner or place of payment of, or in any other
term of, all or any of the Secured Obligations, or any other amendment or waiver
of or any consent to any departure from the Credit Agreement or any other
Security Document governed by the laws of the United States (or any state
thereof) or any other agreement or instrument relating thereto;

 

-28-



--------------------------------------------------------------------------------

(iv) any pledge, exchange, release or non-perfection of any other collateral, or
any release or amendment or waiver of or consent to any departure from any
guarantee, for all or any of the Secured Obligations;

(v) any exercise, non-exercise or waiver of any right, remedy, power or
privilege under or in respect hereof or the Credit Agreement except as
specifically set forth in a waiver granted pursuant to the provisions of
Section 12.5 hereof; or

(vi) any other circumstances which might otherwise constitute a defense
available to, or a discharge of, any Pledgor.

SECTION 12.15. Jury Trial Waiver. Each of the Pledgors and the Secured Parties
hereby irrevocably and unconditionally waives any right it may have to a trial
by jury in respect of any action, proceeding or counterclaim arising out of or
relating to this Agreement or the transactions contemplated hereby.

SECTION 12.16. China Facility Intercreditor Agreement. Notwithstanding anything
herein to the contrary, the lien and security interest in the Pledged Collateral
granted to the Collateral Agent pursuant to this Agreement and the exercise of
certain rights and remedies by the Collateral Agent hereunder with respect to
the Pledged Collateral are subject to the provisions of the China Facility
Intercreditor Agreement. In the event of any conflict between the terms of the
China Facility Intercreditor Agreement and this Agreement, the terms of the
China Facility Intercreditor Agreement shall govern and control.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.]

 

-29-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Pledgor and the Collateral Agent have caused this
Agreement to be duly executed and delivered by their duly authorized officers as
of the date first above written.

 

RYERSON HOLDING CORPORATION, JOSEPH T. RYERSON & SON, INC., FAY INDUSTRIES,
INC., RYERSON PROCUREMENT CORPORATION, SUNBELT-TURRET STEEL, INC., TURRET STEEL
INDUSTRIES, INC., IMPERIAL TRUCKING COMPANY, LLC, WILCOX-TURRET COLD DRAWN,
INC., EPE, LLC, FAY GROUP, LTD., J.M. TULL METALS COMPANY, INC., RCJV HOLDINGS
LLC, RYERSON INTERNATIONAL MATERIAL MANAGEMENT SERVICES, INC., RYERSON
INTERNATIONAL TRADING, INC.,

RYERSON INTERNATIONAL, INC.,

RYERSON PAN-PACIFIC LLC,

RYERSON HOLDINGS (BRAZIL), LLC and TURRET HOLDING CORPORATION, as Pledgor By:  

/s/ Robert Delaney            

  Name: Robert Delaney   Title: Treasurer

 

-1-



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Collateral Agent By:  

/s/ Stephen King

  Name: Stephen King   Title: Senior Vice President

BANK OF AMERICA, N.A.,

as Hong Kong China Facility Lender

By:  

/s/ Sandra Wong

  Name: Sandra Wong   Title: Vice President

BANK OF AMERICA, N.A.,

as Shanghai China Facility Lender

By:  

/s/ Jane Wu

  Name: Jane Wu   Title: Director By:  

/s/ Lloyd Mu

  Name: Lloyd Mu   Title: Assistant Vice President

 

-2-



--------------------------------------------------------------------------------

EXHIBIT 1

[Form of]

JOINDER AGREEMENT

[Name of New Pledgor]

[Address of New Pledgor]

[Date]

 

                                         

                                         

                                         

                                         

Ladies and Gentlemen:

Reference is made to the Security Agreement (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Security Agreement”;
capitalized terms used but not otherwise defined herein shall have the meanings
assigned to such terms in the Security Agreement), dated as of July 24, 2015,
made by JOSEPH T. RYERSON & SON, INC., a Delaware corporation (the “Company”),
the Pledgors party thereto and BANK OF AMERICA, N.A., as Collateral Agent (in
such capacity and together with any successors in such capacity, the “Collateral
Agent”).

This Joinder Agreement supplements the Security Agreement and is delivered by
the undersigned, [                    ] (the “New Pledgor”), pursuant to
Section 3.5 of the Security Agreement. The New Pledgor hereby agrees to be bound
as a Pledgor party to the Security Agreement by all of the terms, covenants and
conditions set forth in the Security Agreement to the same extent that it would
have been bound if it had been a signatory to the Security Agreement on the date
of the Security Agreement. The New Pledgor also hereby agrees to be bound as a
party by all of the terms, covenants and conditions applicable to it set forth
in Sections 9 and 10 of the Credit Agreement to the same extent that it would
have been bound if it had been a signatory to the Credit Agreement on the
execution date of the Credit Agreement. Without limiting the generality of the
foregoing, as collateral security for the payment and performance in full of all
the Secured Obligations, the New Pledgor hereby pledges and grants to the
Collateral Agent for the benefit of the Secured Parties, a lien on and security
interest in all of the right, title and interest of the New Pledgor in, to and
under the Pledged Collateral (other than Excluded Collateral), wherever located,
and whether now or existing or hereafter arising or acquired from time to

 

-1-



--------------------------------------------------------------------------------

time and expressly assumes all obligations and liabilities of a Pledgor
thereunder. The New Pledgor hereby makes each of the representations and
warranties and agrees to each of the covenants applicable to the Pledgors
contained in the Security Agreement and Section 8 of the Credit Agreement.

Annexed hereto are supplements to each of the schedules to the Security
Agreement and the Credit Agreement, as applicable, with respect to the New
Pledgor as of the date hereof. Such supplements shall be deemed to be part of
the Security Agreement or the Credit Agreement, as applicable.

This Joinder Agreement and any amendments, waivers, consents or supplements
hereto may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed and delivered
shall be deemed to be an original, but all such counterparts together shall
constitute one and the same agreement.

THIS JOINDER AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Pledgor has caused this Joinder Agreement to be
executed and delivered by its duly authorized officer as of the date first above
written.

 

[NEW PLEDGOR] By:  

 

  Name:   Title:

 

AGREED TO AND ACCEPTED: BANK OF AMERICA, N.A., as Collateral Agent By:  

 

  Name:   Title:

[Schedules to be attached]

 

-3-